Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a distal end of the partition portion is located close to the casing” in claim 7 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, components located anywhere along the module are considered close to each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US Pub 2012/0034507 newly cited).
In regard to claim 1, Harada et al. teach a battery pack comprising a casing (common module base 101 with support members 102, 103 etc. - paragraph [0092]) and an internal unit (battery block 100) accommodated in the casing (figure 1), wherein the internal unit comprises: a battery cell group comprising a plurality of battery cells (storage elements 140, paragraph [0109], figure 5); a holder (casing 110 including flow passage forming plate 111) holding the battery cell group; 
a platform (side plates 130, 131) connected to the holder; a plurality of electronic components (negative pole terminal 181, positive pole terminal 180) mounted on the platform; a plurality of circuit members (circuit board within control device 900 including various electronics - paragraphs [0192-0197], figure 1) mounted on the platform; and 
at least one fastener (bolts and screws, not labeled but shown and described  - see paragraphs [0105, 0124, 0168, 0193, 0294]) securing at least one of the electronic components 180, 181 and the circuit members 900, the electronic components comprise a positive electrode-side electronic component electrically connected to a positive electrode side (positive pole terminal 180) of the battery cell group and a negative electrode-side electronic component electrically connected to a negative electrode side of the battery cell group (negative pole terminal 181), 
the circuit members comprise a positive electrode-side circuit member (positive pole side main relay 411) electrically connected to the positive electrode side of the battery cell group and a negative electrode-side circuit member (negative pole side main relay 412) electrically connected to the negative electrode side of the battery cell group (paragraph [0082], figure 1), and 
the platform comprises: an insulating major surface (side plates formed from molded resin - see paragraph [0101]) on which a positive electrode member 180 and a negative electrode member 181 are disposed adjacent to each other (figure 2), the positive electrode member including a terminal 180 of the positive electrode-side electronic component, the negative electrode member including a terminal 181 of the negative electrode-side electronic component (paragraph [0133]); and 
an insulating partition portion (surrounding members 182, 183 - paragraph [0134]) projecting from the major surface and separating the positive electrode member 180 and the negative electrode member 181 from each other (see figure 2).
Claim 1 differs from the prior art in specifically calling for a fastener made of metal.  While the prior art does not specifically disclose the bolts or screws made of metal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the screws and bolts described by the prior art would be made of metal in order to provide the ductility and strength required to function as a locking means, and as such is the typical material for bolts and screws.  The screws and bolts of the prior art are only inserted into the insulating resin molded components of the frame and side plate 130, 131 etc. and therefore using a metallic component for fastening would not cause any issues such as electrical short circuits.
In regard to claim 2, the platform 130 comprises: a first plate portion (first side plate 130 including surrounding member 182) secured to the holder; a second plate portion (surrounding member 183 and/or second side plate 130, 131) spaced from the first plate portion and positioned parallel to the first plate portion (figure 2); and a pillar portion (portion between 182 and 183 in figure 9 and/or supports 102, 103 in figure 2) securing the second plate portion to the first plate portion, the electronic components comprise a first electronic component (portions of cell controller 200 within control device 900) mounted on the first plate portion and a second electronic component mounted on the second plate portion, the second electronic component comprises the positive electrode-side electronic component 180 and the negative electrode-side electronic component 181, and the second plate portion 130, 131 comprises the major surface and the partition portion (figures 2 and 9, paragraphs [0133-0134] - note all of the components of the prior art are considered mounted together).
In regard to claim 4, the second plate portion comprises an opening (such as various bolt mounting holes), and the second electronic component (part of control device 900) comprises a relay device disposed in the opening and protruding in a direction from the major surface toward the first plate portion (paragraph [0082], figure 2, control device 900 between side plates).
In regard to claim 5, the relay device 410 comprises an outer circumferential surface (of cell controller 200 shown as control device 900), the second plate portion comprises a frame portion defining the opening, and at least a part of the frame portion is shaped to conform to the outer circumferential surface (of 900, figure 2) so that a width of the opening decreases in the direction from the major surface toward the first plate portion (see figure 21 - frames 130 length taper towards the top of the module). In any event, changes to size and shape of the prior art frame structures are an obvious modification absent evidence to the contrary (see MPEP 2144.04 Part IV).
In regard to claim 6, the second plate portion (one of multiple pairs of 130, 131) comprises a seat portion (casing 910 of controller 900) projecting from the major surface and facing a bottom surface of the relay device (in control device 900), and the relay device is placed on the seat portion (seat formed to sit on various bolt holes of side plates - figure 2 - paragraphs [0192-0200]).
In regard to claim 7, the internal unit further comprises a damper (such as elastic seal members 135, gas discharge pipe 139) held between the holder 101 and the casing 110 (paragraph [0127-0130], figures 7 and 8), and a distal end of the partition portion 182, 183 is located close to the casing 110 with a gap formed between the distal end and the casing (figures 2, 5, 9).
In regard to claim 8, the platform 130 comprises at least one nut formed by insert molding (see figure 7, paragraph [0101]. The Examiner notes that “formed by insert molding” is drawn to a product by process. Per MPEP  2113, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) In any event, the prior art is formed by resin molding as noted above. 

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While Harada et al. teach bus bars (i.e. conductive members 130 with through holes 132, paragraph [0120]) and a current sensor 430 (see paragraphs [0086]). Claim 3 requires the “battery pack according to claim 2, further comprising: a battery-side bus bar comprising an end portion disposed between the first plate portion and the holder, the battery-side bus bar being electrically connected to the battery cell group; a current sensor disposed between the first plate portion and the second plate portion and comprising a detection hole; and a conductive collar inserted through the detection hole of the current sensor, wherein the at least one fastener comprises a bolt inserted through the conductive collar, the positive electrode-side circuit member or the negative electrode-side circuit member comprises an electronic component-side bus bar disposed on the major surface of the second plate portion, each of the first plate portion and the second plate portion comprises an insertion hole aligned with the detection hole of the current sensor, each of the battery-side bus bar and the electronic component-side bus bar comprises an insertion hole aligned with the insertion holes of the first and second plate portions and the detection hole of the current sensor, the conductive collar inserted through the detection hole is further inserted through the insertion holes of the first and second plate portions, the bolt is inserted through the insertion holes to fasten the battery-side bus bar, the first plate portion, the second plate portion, and the electronic component-side bus bar together, and the conductive collar is in contact with the battery-side bus bar and the electronic component-side bas bar” which establishes a connection structure including conductive collars and the metallic fasteners which would not have been obvious in view of the prior art which uses the fasteners only to connect to insulating components to structurally hold the components together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USP 9,529,033 and US PG PUB 2006/0246350 and 2013/0130071.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723